Case 6:20-cv-01220-WWB-LRH Document 128 Filed 05/28/21 Page 1 of 9 PageID 2355




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


 JOHN DOE,

                      Plaintiff,

 v.                                                      Case No: 6:20-cv-1220-WWB-LRH

 EMBRY-RIDDLE AERONAUTICAL
 UNIVERSITY, INC.,

                      Defendant.
                                           /

                                           ORDER

        THIS CAUSE is before the Court on Defendant’s Motion to Dismiss (Doc. 56) and

 Plaintiff’s Response (Doc. 58). For the reasons set forth below, Defendant’s Motion will

 be denied.

 I.     BACKGROUND

        As alleged in the Complaint (Doc. 1), Plaintiff 1 was a student at Defendant Embry-

 Riddle Aeronautical University, Inc. (“ERAU”), where he was studying to become a pilot

 and participated in athletics. (Doc. 1, ¶ 3). While he was enrolled at ERAU, Plaintiff invited

 a fellow student, Jane Roe, to attend a party at his residence on October 26, 2019. (Id.

 ¶ 12). When Roe arrived at the party, Plaintiff was intoxicated, having consumed

 approximately fifteen drinks that evening. (Id.). Both Plaintiff and Roe consumed alcohol

 at the party. (Id.). At some point in the evening, Plaintiff and Roe entered Plaintiff’s




        1
         Due to the sensitive nature of the allegations and underlying facts, the Court has
 granted Plaintiff leave to proceed by pseudonym in this case. (Doc. 44 at 3–4).
Case 6:20-cv-01220-WWB-LRH Document 128 Filed 05/28/21 Page 2 of 9 PageID 2356




 bedroom, where he alleges that Roe initiated sexual activity and the two had sexual

 intercourse. (Id.).

        In November 2019, Plaintiff was informed by ERAU’s Title IX Coordinator that Roe

 had alleged that she was incapacitated due to alcohol use at the time of the encounter,

 rendering the sexual intercourse non-consensual. (Id. ¶¶ 17–18). During his initial

 meeting with the Coordinator, Plaintiff alleges that he informed her that he was also

 intoxicated at the time of the encounter, but that his statement was not taken seriously.

 (Id. ¶ 18). Plaintiff again raised his own intoxication to ERAU’s investigator on November

 19, 2019, and indicated that he wished to pursue a complaint against Roe, but he was

 discouraged from making such a filing. (Id. ¶ 22). Shortly thereafter, Plaintiff was

 suspended from his athletic team. (Id. ¶ 19).

        Plaintiff and Roe attempted an informal resolution in December 2019, but when it

 proved unsuccessful Roe requested to move forward with a formal investigation in

 January 2020. (Id. ¶¶ 23–24). On January 10, 2020, Plaintiff made a formal report of

 sexual misconduct against Roe. (Id. ¶ 26). On March 24, 2020, ERAU issued an Outcome

 Letter stating that Plaintiff was found to have violated the school’s Civil Rights Equity &

 Sex / Gender Based Harassment, Discrimination, and Sexual Misconduct Policy (“Sexual

 Misconduct Policy,” Doc. 1-5) and that he would be dismissed from the school at the

 conclusion of the semester. (Doc. 1, ¶ 35). The letter did not address Plaintiff’s claims of

 misconduct against Roe. (Id.).

        Plaintiff appealed the decision and the Title IX Coordinator for Defendant’s Arizona

 campus found that Plaintiff had presented evidence that the investigator demonstrated

 bias in his case. (Id. ¶¶ 36–39). A new investigator was assigned to review the case, and




                                              2
Case 6:20-cv-01220-WWB-LRH Document 128 Filed 05/28/21 Page 3 of 9 PageID 2357




 on June 10, 2020, a new Outcome Letter was issued. (Id. ¶ 41). The June 10, 2020

 Outcome Letter was substantially similar to the March 24, 2020 Outcome Letter, but also

 dismissed Plaintiff’s claims against Roe, finding that he could not have been intoxicated

 because “he was able to maintain an erection and ejaculate.” (Id. (quoting Doc. 1-4 at 3)).

 As a result, Plaintiff filed a two-count Complaint against ERAU alleging a selective

 enforcement claim under Title IX of the Education Amendments of 1972 (“Title IX”), 20

 U.S.C. § 1681 et seq., and breach of contract. (See generally Doc. 1).

 II.    LEGAL STANDARD

        “A pleading that states a claim for relief must contain . . . a short and plain

 statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

 Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

 complaint for “failure to state a claim upon which relief can be granted.” In determining

 whether to dismiss under Rule 12(b)(6), a court accepts the factual allegations in the

 complaint as true and construes them in a light most favorable to the non-moving party.

 See United Techs. Corp. v. Mazer, 556 F.3d 1260, 1269 (11th Cir. 2009). Nonetheless,

 “the tenet that a court must accept as true all of the allegations contained in a complaint

 is inapplicable to legal conclusions,” and “[t]hreadbare recitals of the elements of a cause

 of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009). Furthermore, “[t]o survive a motion to dismiss, a complaint

 must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

 “A claim has facial plausibility when the plaintiff pleads factual content that allows the




                                                3
Case 6:20-cv-01220-WWB-LRH Document 128 Filed 05/28/21 Page 4 of 9 PageID 2358




 court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id.

 III.   DISCUSSION

        Defendant argues that both counts of Plaintiff’s Complaint must be dismissed for

 failure to state a claim and also that Plaintiff lacks standing to pursue injunctive relief in

 this case.

        A.       Consideration of Evidence Outside the Complaint

        Defendant asks this Court to consider a number of text messages between Plaintiff

 and Roe leading up to, during, and after the October 26, 2019 incident. (Doc. 56-1). It is

 well-settled that a “court is ordinarily barred from considering facts not alleged in the

 complaint or documents attached to a motion to dismiss.” Roberts v. Carnival Corp., 824

 F. App’x 825, 826 (11th Cir. 2020). Nevertheless, the Court may consider a document

 that is attached to a motion to dismiss if it is “referred to in the complaint, central to the

 plaintiff’s claim, and of undisputed authenticity.” Hi-Tech Pharms., Inc. v. HBS Int’l Corp.,

 910 F.3d 1186, 1189 (11th Cir. 2018). “In this context, ‘undisputed’ means that the

 authenticity of the document is not challenged.” Day v. Taylor, 400 F.3d 1272, 1276 (11th

 Cir. 2005). “In determining whether a document is central to the plaintiff’s case, the court

 asks ‘whether the plaintiff would have to offer the document to prove his case.’” Miranda

 v. Ocwen Loan Servicing, LLC, 148 F. Supp. 3d 1349, 1353 (S.D. Fla. 2015) (quoting

 Lockwood v. Beasley, 211 F. App’x 873, 877 (11th Cir. 2006)).

        In the Motion, Defendant simply quotes this standard—without one vital element—

 in a footnote without further explanation or elaboration on why the exception should apply

 in this case. In the Response, Plaintiff argues, also in a footnote, that the text messages




                                               4
Case 6:20-cv-01220-WWB-LRH Document 128 Filed 05/28/21 Page 5 of 9 PageID 2359




 are not central to his claim and disputes the authenticity of the messages used to support

 the Motion to Dismiss. (Doc. 58 at 10 n.5). As an initial matter, the parties are cautioned

 that this Court strongly disfavors the use of footnotes to raise substantive issues and

 arguments. The Court is not required to, and will not, consider arguments raised solely in

 footnotes in the future. Furthermore, the Court is not convinced that it may properly

 consider the text messages in resolving the Motion to Dismiss. Although the messages

 are referenced in the Complaint, (Doc. 1, ¶ 12), it is not clear that they are central to

 Plaintiff’s claims. Here, Plaintiff is not challenging ERAU’s determination on the merits.

 Rather, he is arguing that ERAU treated him differently as a result of his gender. Thus, it

 is not clear that the text messages, which would appear to be directed to the question of

 the merits of Defendant’s decision, would be necessary in proving Plaintiff’s case on

 disparate treatment. Additionally, Plaintiff has, albeit in a perfunctory manner, disputed

 the authenticity of the text messages. Therefore, the Court will not consider the text

 messages in resolving the Motion to Dismiss.

        B.     Count I – Selective Enforcement

        Defendant argues that Plaintiff’s selective enforcement claim fails because he has

 not pleaded facts showing that Roe is a sufficient comparator, that she was treated more

 favorably by ERAU, or that ERAU lacked a legitimate, non-discriminatory reason for any

 differential treatment. 2 Pursuant to Title IX, “[n]o person in the United States shall, on the

 basis of sex, be excluded from participation in, be denied the benefits of, or be subjected



        2
         Defendant also argues that Count I should be dismissed to the extent that Plaintiff
 alleges an erroneous outcome claim. However, Count I does not purport to allege such a
 claim and Plaintiff has expressly stated that he is not pursuing such a claim. (Doc. 58 at
 6–7, 13). Thus, Defendant’s arguments in this regard will be denied without further
 discussion.



                                               5
Case 6:20-cv-01220-WWB-LRH Document 128 Filed 05/28/21 Page 6 of 9 PageID 2360




 to discrimination under any education program or activity receiving Federal financial

 assistance.” 20 U.S.C. § 1681(a). “Although Title IX does not expressly permit private

 enforcement suits, the Supreme Court has found an implied private right of action for

 individuals to enforce the mandates of Title IX.” Williams v. Bd. of Regents of Univ. Sys.

 of Ga., 477 F.3d 1282, 1293 (11th Cir. 2007). This includes selective enforcement claims,

 in which the plaintiff alleges “that, guilt or innocence aside, the student’s gender affected

 the penalty imposed, the decision to initiate the proceeding, or both.”; Doe v. Lynn Univ.,

 Inc., 224 F. Supp. 3d 1288, 1291 (S.D. Fla. 2016) (citing Yusuf v. Vassar Coll., 35 F.3d

 709, 715 (2d Cir. 1994)).

        “Neither the Supreme Court nor [the Eleventh Circuit] has established a framework

 for analyzing Title IX challenges to university disciplinary proceedings.” Doe v. Valencia

 Coll., 903 F.3d 1220, 1236 (11th Cir. 2018). However, a number of courts in this Circuit

 have adopted the following pleading standard for selective enforcement claims: “To state

 a Selective Enforcement claim, Plaintiff must allege sufficient facts to permit the plausible

 inference that a similarly-situated member of the opposite sex was treated more favorably

 than the plaintiff due to his or her gender.” Doe v. Rollins Coll., 352 F. Supp. 3d 1205,

 1211 (M.D. Fla. 2019) (quotation omitted); see also Whitaker v. Bd. of Regents of Univ.

 Sys. of Ga., No. CV 118-141, 2020 WL 4939118, at *3 (S.D. Ga. Aug. 24, 2020); Doe v.

 Univ. of S. Ala., No. 17-0394-CG-C, 2020 WL 759895, at *12 (S.D. Ala. Feb. 14, 2020).

 Here, Plaintiff alleges that the evidence collected during ERAU’s investigations could

 have supported a finding that Roe also violated ERAU’s Sexual Misconduct Policy but,

 despite this evidence, ERAU discouraged Plaintiff from filing a formal complaint against

 Roe, failed to conduct a full and fair investigation against Roe after Plaintiff filed a formal




                                               6
Case 6:20-cv-01220-WWB-LRH Document 128 Filed 05/28/21 Page 7 of 9 PageID 2361




 complaint, and failed to remove Roe from her sports team pending investigation of

 Plaintiff’s complaint. At this stage of the proceedings, Plaintiff’s allegations are sufficient

 to allege a selective enforcement claim. See Doe v. Rollins, 352 F. Supp. 3d at 1211–12.

        Defendant’s arguments to the contrary rely on the burden shifting framework used

 under Title VII. At the outset, there is, at the very least, a question as to the applicability

 of this standard to Title IX selective enforcement claims. See Doe v. Rollins Coll., No.

 6:18-cv-1069-Orl-37LRH, 2020 WL 8409325, at *6 (M.D. Fla. July 13, 2020). Defendant

 fails to address or distinguish this authority in its Motion. Moreover, even if the McDonnell

 Douglas 3 standard applied, Defendant’s arguments are premature. As the Supreme Court

 and Eleventh Circuit have repeatedly admonished, “the McDonnell Douglas burden-

 shifting framework is an evidentiary standard, not a pleading standard, and is applicable

 at summary judgment rather than the pleading stage.” Lowe v. Delta Air Lines Inc., 730

 F. App’x 724, 730 n.2 (11th Cir. 2018). Rather, at the pleading stage, the plaintiff need

 only “allege[] facts adequate to raise h[is] right to relief above a speculative level.”

 Buchanan v. Delta Air Lines, Inc., 727 F. App’x 639, 642 (11th Cir. 2018). As set forth

 above, Plaintiff has pleaded enough facts to raise his right to relief above a speculative

 level. Therefore, Defendant’s Motion is due to be denied with respect to Count I.

        C.       Count II – Breach of Contract

        Defendant also moves to dismiss Count II for breach of contract. To allege a claim

 for breach of contract under Florida law, the plaintiff must allege “(1) a valid contract; (2)

 a material breach; and (3) damages.” Beck v. Lazard Freres & Co., 175 F.3d 913, 914

 (11th Cir. 1999). Defendant does not dispute that the Sexual Misconduct Policy and Civil



        3
            McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).



                                               7
Case 6:20-cv-01220-WWB-LRH Document 128 Filed 05/28/21 Page 8 of 9 PageID 2362




 Rights Equity & Sex/Gender-Based Harassment, Discrimination, and Sexual Misconduct

 Resolution Process (“Resolution Process,” Doc. 1-6) constitute valid contracts or that

 Plaintiff has alleged damages. Rather, Defendant argues that Plaintiff has failed to specify

 any express provisions of the contract that Defendant has allegedly breached.

        Contrary to Defendant’s arguments, Plaintiff has cited specific provisions of both

 documents in support of his breach of contract claim. First, Plaintiff cites section III of the

 Sexual Misconduct Policy, which he argues limits ERAU’s enforcement to on-campus

 conduct. (Doc. 1-5 at 5). Plaintiff further alleges that the conduct for which he was

 punished by ERAU occurred off-campus. Thus, Plaintiff argues that Defendant breached

 its Sexual Misconduct Policy. In an attempt to overcome Plaintiff’s clear allegation,

 Defendant instead directs this Court to other provisions of the Sexual Misconduct Policy

 and asks this Court to engage in contract interpretation. Because Plaintiff has offered a

 reasonable reading of the Sexual Misconduct Policy, the Court may not engage in

 interpretation at this point in the proceedings. See Martinair Holland, N.V. v. Benihana,

 Inc., 780 F. App’x 772, 775 (11th Cir. 2019) (citing Alhassid v. Bank of Am., N.A., 60 F.

 Supp. 3d 1302, 1312–13 (S.D. Fla. 2014)). Second, Plaintiff explicitly cites sections III

 through VI of the Resolution Process for the proposition that ERAU is contractually bound

 to provide him with a fair and unbiased resolution of misconduct proceedings and alleges

 material facts as to how Defendant violated these express terms of the contract. (Doc. 1,

 ¶ 87 (citing Doc. 1-6)). Defendant’s arguments regarding constitutional guarantees are,

 therefore, misplaced and arguments regarding the interpretation of those various

 provisions are premature. Thus, Defendant’s Motion will also be denied with respect to

 Count II. See Doe v. Rollins, 352 F. Supp. 3d at 1212.




                                               8
Case 6:20-cv-01220-WWB-LRH Document 128 Filed 05/28/21 Page 9 of 9 PageID 2363




       D.     Standing

       Finally, Defendant argues that Plaintiff lacks standing to pursue injunctive relief if

 his breach of contract claim is dismissed. As set forth above, Plaintiff has adequately

 alleged a breach of contract claim. Therefore, Defendant’s standing argument also fails.

 IV.   CONCLUSION

       For the reasons set forth herein, it is ORDERED and ADJUDGED that Defendant’s

 Motion to Dismiss (Doc. 56) is DENIED.

       DONE AND ORDERED in Orlando, Florida on May 28, 2021.




 Copies furnished to:

 Counsel of Record




                                             9
